            Case 2:20-cv-00028-BMM Document 6 Filed 09/14/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 COTTONWOOD
 ENVIRONMENTAL LAW
 CENTER; MONTANA RIVERS;                           CV 20-28-BU-BMM
 and GALLATIN WILDLIFE
 ASSOCIATION,
                                                         ORDER
 Plaintiffs,

 vs.

 RON EDWARDS, in his official
 capacity as Manager of the Big Sky
 Water and Sewer District; and BIG
 SKY WATER AND SEWER
 DISTRICT,

 Defendants.

       Defendants have moved for an order allowing Jonathan W. Rauchway, Esq.,

to appear pro hac vice in this case with Jacquelin R. Papez of Doney Crowley,

P.C., designated as local counsel. Mr. Rauchway’s application appears to be in

compliance with L.R. 83.1(d).

       ORDERED:

       Defendants’ motion to allow Mr. Rauchway to appear on their behalf (Doc.

3) is GRANTED, subject to the following conditions:

       1.      Local counsel shall exercise the responsibilities required by
           Case 2:20-cv-00028-BMM Document 6 Filed 09/14/20 Page 2 of 2



L.R. 83.1(d)(5) and must be designated as lead counsel or as co-lead counsel with

Mr. Rauchway;

      2.       Mr. Rauchway must do his own work. He must do his own writing,

sign his own pleadings, motions, briefs and other documents served or filed by

him, and, if designated co-lead counsel, must appear and participate personally in

all proceedings before the Court;

      3.       Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      4.       Admission is personal to Mr. Rauchway.

      IT IS FURTHER ORDERED that:

      Mr. Rauchway shall file, within fifteen (15) days from the date of this

Order, an acknowledgment and acceptance of his admission under the terms set

forth above.

      DATED this 14th day of September, 2020.




                                          -2-
